Citation Nr: 1012642	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left eye disorder, 
to include as secondary to service-connected aphakia of the 
right eye with glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to July 
1946 and from August 1946 to March 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a left 
eye disorder that is causally or etiologically related to 
his military service or to a service-connected disorder.


CONCLUSION OF LAW

A left eye disorder was not incurred in active service and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and, (3) inform the claimant about the information 
and evidence the claimant is expected to provide. 38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the 
initial decision in August 2005.  Nevertheless, the RO did 
send the Veteran letters in May 2005, March 2006, and July 
2006, which did inform him about the evidence necessary to 
substantiate his claim and the division of responsibilities 
in obtaining the evidence.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated 
in a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant 
of such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support 
of his claim.  Viewed in such context, the furnishing of 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that 
to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of 
the notice were met in this case.  The RO informed the 
Veteran in the notice letters about the information and 
evidence that is necessary to substantiate his claims for 
service connection.  Specifically, the July 2006 letter 
stated that in order to establish service connection the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The May 2005 and July 2006 letter also 
indicated that establishing service connection on a 
secondary basis requires evidence that the Veteran currently 
has a physical or mental condition in addition to his 
service-connected disability as well as evidence that a 
service-connected disability either caused or aggravated the 
additional disability.  Additionally, the June 2006 
statement of the case (SOC) and the November 2007 and March 
2009 supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2005 and July 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and 
VA medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2005 and July 2006 letters notified the Veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also requested hat he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the May 
2005 and July 2006 letters stated that it was the Veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and July 2006 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  
The letters also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He has 
not identified any other outstanding, relevant records that 
need to be obtained in connection with his claim for service 
connection for a left eye disorder.

In addition, the Veteran was afforded VA examinations in 
September 2001, October 2001, June 2005, August 2005, April 
2006, and September 2008.  The Board also obtained a medical 
opinion from an ophthalmologist with the Veterans Health 
Administration (VHA) in October 2009.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed 
below, the Board finds that the October 2009 VA medical 
opinion obtained in this case is more than adequate, as it 
is predicated on a full reading of the service treatment 
records as well as the private and VA medical records 
contained in the Veteran's claims file.  The ophthalmologist 
considered all of the pertinent evidence of record, to 
include the statements of the appellant, and provided a 
rationale for the opinions stated.  Indeed, he specifically 
explained that the in-service injury only involved the right 
eye and that the current diagnoses are the most common 
disease found in aged eyes.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

The Veteran has claimed entitlement to service connection 
for glaucoma of the left eye, to include as secondary to 
service-connected aphakia of the right eye with glaucoma.  
The Board notes that service connection has been established 
for aphakia of the right eye with glaucoma based on the fact 
that the Veteran had sustained a shrapnel injury to the 
right eye during his military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability. Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation. 
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-
type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within the 
meaning of the applicable legislation. 38 C.F.R. §§ 
3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein; see also VAOPGCPREC 82- 90.  The VA 
General Counsel has noted that if, during service, a 
superimposed disease or injury occurs, service connection 
may be warranted for the resultant disability. Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left eye 
disorder.  His service treatment records are negative for 
any complaints, treatment, or diagnosis of such a disorder.  
Moreover, the medical evidence of record does not show that 
the Veteran sought treatment immediately following his 
separation from service or for many years thereafter.  
Therefore, the Board finds that a left eye disorder did not 
manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
left eye disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence 
of medical evidence may establish the absence of disability 
in other circumstances).  Thus, when appropriate, the Board 
may consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

In addition to the lack of evidence showing that a left eye 
disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's military 
service.  As noted above, the record shows that there were 
no complaints, treatment, or diagnosis of such a disorder in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of 
an in-service event, injury, or disease).  Indeed, the 
Veteran has not alleged that his left eye disorder is 
directly related to service, as he has instead claimed that 
it is secondary to his service-connected aphakia of the 
right eye with glaucoma.  Therefore, the Board finds that a 
left eye disorder did not manifest during service or for 
many years thereafter and has not been shown to be causally 
or etiologically to an event, disease, or injury in service.

As to the Veteran's claim that his left eye disorder is 
related to his service-connected right eye disability, the 
Board also finds that the medical evidence of record does 
not support this contention.  Although the Veteran has 
current diagnoses of left eye disorders and is service-
connected for aphakia of the right eye with glaucoma, the 
medical evidence has not established a relationship between 
these disorders.  

An April 1989 letter from a private physician indicated that 
the Veteran's left eye has suffered a slow, progressive 
decline in vision, which he had been told was due to 
cataractous changes.  The physician stated that the 
Veteran's vision problems in his left eye seemed to be 
solely due to the evolution of a cataract in the eye.  There 
was no indication that he had a left eye disorder that was 
related in any way to his right eye disorder.

Similarly, a January 2001 letter from a private physician 
indicated that the Veteran had impaired vision in his left 
eye with acuity limited to 20/40 following successful 
cataract surgery in 1996.  The physician stated that the 
visual limitation of the left eye was due to macular 
degeneration, which was irreversible and expected to slowly 
advance over the coming years.  There was no reference to 
any relationship between the Veteran's left eye disorder and 
his service-connected right eye disability.
        
The Veteran was afforded a VA eye examination in September 
2001 during which he reported having normal left eye vision 
in the past, but indicated that he had gradually lost vision 
in that eye.  He stated that he could see the largest 
letters on the eye chart using his left eye.  The examiner 
also observed that the Veteran had a history of cataract 
extraction in the left eye and had good vision prior to and 
after the surgery.  The Veteran denied having any history of 
laser surgeries to the left eye, and he was unsure as to why 
he had gradually lost vision in his left eye during the 
previous 10 years.  Following a physical examination, he was 
assessed as having pseudophakia of the left eye, and the 
examiner commented that he was legally blind in both eyes.  
He commented that the etiology of the Veteran's poor vision 
in his left eye was unclear.  The examiner noted that the 
nerve did appear to be small, which could suggest optic 
nerve hypoplasia.  He also noted that records dated in 1987 
showed 20/20 vision in the left eye and indicated that a 
review of the private physician's records would be 
beneficial in identifying the etiology of the vision loss.  
In addition, the September 2001 VA examiner stated that 
there was no evidence of macular degeneration or macular 
scarring to suggest loss of vision.  Nevertheless, the 
examiner did not indicate that the Veteran's service-
connected disability caused or aggravated a left eye 
disorder.
        
The Veteran was also afforded a VA general medical 
examination in October 2001 at which time it was observed 
that the vision in his left eye had decreased apparently due 
to macular degeneration related to his age.  It was also 
noted that he was functionally blind and only had the most 
rudimentary ability to distinguish colors and shapes with 
both eyes wide open.  No diagnoses were rendered in 
connection with the October 2001 VA general medical 
examination, and it was unclear as to whether the examiner 
had reviewed the Veteran's claims file.
        
The Veteran was subsequently afforded a VA eye examination 
in June 2005 at which time it was noted that he had corneal 
dystrophy in the left eye as well as pseudophakia.  He 
complained of decreased vision in his left eye, especially 
while reading, but he denied having any other ocular 
complaints.  Following a physical examination, the Veteran 
was diagnosed with meibomian gland dysfunction as well as 
with a dry form of macular degeneration in the left eye.  
There was no indication that the claims file had been 
reviewed, nor was there a discussion of the etiology of the 
diagnosed disorders other than a statement that he had 
macula drusen with pigmentary mottling that was consistent 
with the age-related macular degeneration in the left eye.  
        
VA medical records dated in August 2005 documented the 
Veteran as having a history of corneal dystrophy and 
pseudophakia in the left eye.  It was suspected that the 
decreased visual acuity in the left eye was a combined 
mechanism of Fuch's and primary open-angle glaucoma.  The 
treating physician's impression also noted that he had 
decreased visual acuity that was most likely secondary to 
corneal edema and guttata in the left eye, but he further 
noted that the Veteran had a primary open-angle glaucoma 
component as well.  However, the Board notes that the 
physician did not state that the Veteran's aphakia of the 
right eye with glaucoma had caused or aggravated a left eye 
disorder.  
        
The Veteran was later afforded a VA eye examination in April 
2006 at which time the examiner indicated that he had 
reviewed the claims file.  It was noted that the Veteran had 
a documented history of Fuchs corneal dystrophy and 
pseudophakia in the left eye and that the June 2005 
examination found him to have dry macular degeneration in 
the left eye.  The examiner also observed that an 
examination in August 2005 suspected the Veteran as having 
open angle glaucoma as well, but that an optical coherence 
tomograph performed in December 2005 revealed a normal nerve 
fiber layer, which ruled out glaucoma in that eye.  It was 
further noted that the presence of macular degeneration had 
been difficult to assess due to the corneal edema, but that 
the macular edema was less likely to be caused as a result 
of the service-connected aphakia in the opposite eye.  Based 
on the chart review, the April 2006 VA examiner opined that 
the Veteran does not carry a diagnosis of glaucoma in the 
left eye, but instead had macular degeneration, which was 
not caused by or a result of the service-connected aphakia 
in the right eye.  
        
VA medical records dated in June 2006, December 2006, and 
June 2007 assessed the Veteran as having Fuch's dystrophy 
and pseudophakia in the left eye and indicated that glaucoma 
was suspect.  
        
The Veteran was afforded another VA eye examination in 
September 2008 at which it was noted that the examiner did 
not review the claims file.  Following a discussion of the 
Veteran's medical history and a physical examination, the 
examiner indicated that the Veteran had Fuchs dystrophy of 
the left eye that was likely the result of his 20/50 vision.  
It was noted that there was no association with his military 
service and that the disorder was likely a postoperative 
change following his cataract surgery.  The Veteran was also 
assessed as having age-related macular degeneration that was 
not associated with his military service.  The examiner 
further indicated that there was no history of congestive or 
inflammatory glaucoma.   

Based on the foregoing evidence, the Board found that an 
additional medical opinion was necessary to determine the 
Veteran's current diagnoses pertaining to his left eye and 
the etiology of such disorders.  As such, an opinion was 
obtained from the Veterans Health Administration (VHA) in 
October 2009.  An ophthalmologist was provided the Veteran's 
claim file and stated that there were three current 
diagnoses, namely Fuch's corneal dystrophy, dry age-related 
macular degeneration, and pseudophakia.  He did not believe 
that any of those disorders were in any way related to the 
Veteran's injury in service, which appeared to have been 
confined entirely to the right eye.  Instead, he commented 
that the disorders were three of the most common diseases 
seen in the aged eye.  The ophthalmologist also stated that 
there was no reason to believe that trauma or any right eye 
condition was related to the three diagnoses.  He 
specifically opined that the right eye aphakia had nothing 
to do with the current diagnoses and that the Veteran's 
service-connected aphakia of the right eye did not aggravate 
the medical condition of the left eye in any way.

Simply put, the evidence absent from the record is a medical 
opinion to the effect that the Veteran's service-connected 
right eye disability either caused or aggravated a left eye 
disorder.  Accordingly, service connection cannot be granted 
on a secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left eye disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left eye disorder is not warranted.


ORDER

Service connection for a left eye disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


